Citation Nr: 1108951	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  06-15 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for adjustment disorder with mixed emotional features for the period prior to October 18, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from January 1994 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2008, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In September 2008, the Board remanded this matter to the RO for additional development.  In a September 2008 rating decision, the RO granted a 100 percent disability rating for the Veteran's service-connected adjustment disorder with mixed emotional features, effective from October 18, 2007.  This is considered a full grant of the benefit sought for the period beginning October 18, 2007.  As such, the Board has characterized the matter for a higher initial rating for adjustment disorder with mixed emotional features on appeal as set forth on the title page.

Inasmuch as the appeal involves disagreement with the initial rating assigned following the grant of service connection, the Board has characterized the issue on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service- connected disability).


FINDING OF FACT

From the April 1, 2005 effective date of the grant of service connection to October 17, 2007, the Veteran's service-connected adjustment disorder with mixed emotional features was manifested, primarily, by evidence of suicidal ideation, chronic sleep impairment, intrusive thoughts and recollections, nightmares, irritability, outbursts of anger, social isolation, detachment from friends and family, and feelings of hopelessness and helplessness, and difficulty adapting to stressful circumstances.  Complete and total impairment and symptoms related thereto, are not demonstrated.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating, but no higher, for adjustment disorder with mixed emotional features, from April 1, 2005 to October 17, 2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9440 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, a June 2005 post-rating letter provided notice of what was needed to substantiate the claim for an increased rating, a March 2006 letter provided the Veteran with notice of the disability and effective date elements pursuant to Dingess/Hartman, and the March 2006 statement of the case (SOC) set forth the criteria for higher ratings for the Veteran's service-connected psychiatric disorder (which suffices for Dingess/Hartman).  In addition, after issuance of the March 2006 letter and the March 2006 SOC, the Veteran and his representative were afforded additional opportunities to respond before the RO readjudicated the claim decided herein in a September 2006 and a September 2008 supplemental SOC. Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's VA medical records, statements from his fiancé, and the reports of VA examinations. Also of record and considered in connection with the appeal is the transcript of the May 2008 Board hearing, as well as various written statements provided by the Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a) (2009).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's service-connected adjustment disorder with mixed emotional features has been assigned an initial 50 percent rating from the April 1, 2005 effective date of service connection to October 18, 2007, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9440.  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.

Pursuant to the General Rating formula, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The pertinent evidence of record includes a February 2005 report from J. D. Litzinger, M.D., from the Naval Hospital at Camp Lejeune.  It noted that the Veteran continued treatment for depression and anxiety secondary to his medical condition as well as his ADHD.  His mood and anxiety levels have waxed and waned.  His depression became severe enough to change his medications.  He continued to have sleep problems and required ongoing sedatives.  He is unable to maintain a full workload due to his severe pain and secondary mood disorder.  

In a June 2005 letter, V. S., stated that she was the fiancé of the Veteran and she described the Veteran as having mood swings, the Veteran goes days without sleep, he has bad dreams and wakes fighting her in bed and cursing, he can go from smiling to yelling, cursing and throwing things.  She furthered that nothing makes him happy and that he has thought about suicide.  He does not have any friends and only associated with her family.  He loses focus while driving.  He has to do activities in a specific order otherwise it throws him out of whack.  

An October 2005 VA mental health clinic record reflects that the Veteran reported that he got very anxious and had crying spells, nightmares, and poor memory.  He is often irritable.  Poor sleep that is unrestful and interrupted.  His concentration is poor.  Admits to chronic fleeting suicidal ideation and some plans, but no current intent.  Claims he has anxiety and had panic attacks.  The diagnosis was mood disorder (depressed), not working, and a GAF of 60 was assigned.  

A July 2006 VA mental disorders examination report reflects that when the examiner asked the Veteran about traumatic event from his military service that he became very agitated, slammed his fist against the sink, jumped off, and said "I am not answering these fucking questions" and stormed out of the room.  The examiner was unable to complete the evaluation.  

A January 2007 VA mental health medication note reflects that the Veteran was working at the Department of Correction in the control room.  He has little interaction with others.  He said he was getting enough sleep.  Still has nightmares.  He does not have any hobbies.  On mental status examination the Veteran was appropriately dress and groomed, cooperative, his mood was "okay" and his affect was generally euthymic, linear and logical.  No evidence of suicidal or homicidal ideations.  The diagnosis was mood disorder (depressed) and a GAF of 60 was assigned.  

A March 2007 VA mental disorders examination report reflects that the Veteran complained of periods of depression that was being treated with prescription medication.  The Veteran stated that he has had four jobs since retiring from the Marine Corps and that he loses his jobs because of poor attendance and difficulty getting along with others.  He is capable of performing his activities of daily living, and does not do these reliably.  Mental status examination revealed that the Veteran was alert and oriented.  Temporal orientation was normal, he provided an accurate history, insight was adequate and affect was flat.  He demonstrated adequate attention and was not distractible.  Spontaneous speech was fluent.  Immediate, recent, and remote memory were all within normal limits.  He was logical and goal-oriented.  He reported moderate dysphoria, difficulty sleeping secondary to pain, variable appetite with periods of binge eating, anergia, anhedonia, hopelessness, helplessness, and significant irritability.  He has been in trouble twice because of his anger.  He has suicidal ideation, but no specific plan or intent.  There was no evidence of disorder in thought process or content.  The diagnosis was major depressive disorder due to general medical condition.  His psychiatric disturbance is more likely than not affecting his recovery from his pain.  He is currently experiencing a severe degree of impairment of occupational function and a severe degree of impairment of social function.  A GAF score of 40 was assigned.  

The Board has considered all the evidence of record in light of the criteria noted above, and finds that by resolving all reasonable doubt in favor of the Veteran, that his service- connected adjustment disorder with mixed emotional features warrants an initial 70 percent disability rating from the April 1, 2005 effective date of the grant of service connection to October 17, 2007.  In this regard, the Veteran's psychiatric symptomatology has included suicidal ideation, chronic sleep impairment, intrusive thoughts and recollections, nightmares, irritability, outbursts of anger, social isolation, detachment from friends and family, and feelings of hopelessness and helplessness, and difficulty adapting to stressful circumstances. The Board finds that this symptomatology more nearly reflects occupational and social impairment with deficiencies in most areas, such as work, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

In granting an initial 70 percent for the Veteran's service-connected psychiatric disorder for the period from April 1, 2005 to October 17, 2007, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board also notes that the GAF scores assigned are consistent with an initial 70 percent rating.  According to the Fourth Edition of the American Psychiatric Association's (Diagnostic and Statistical Manual of Mental Disorders) (DSM- IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The Board notes while the GAF scores between 51 and 60 denote moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e. g., few friends, conflicts with peers or co-workers) as assigned in a January 2007 VA medical record indicates a lesser degree than that of a 70 percent rating, the GAF score of 40 assigned in the March 2007 VA examination report is consistent with a 70 percent disability rating.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).  In this case, the Veteran has indicated that he has suicidal ideations and at least one attempt, he is irritable to the point that he repeatedly reports angry outbursts, he consistently reports social isolation, has major impairment in several areas such as work, family relations, and mood.  This symptomatology is consistent with no more than an indication of serious symptoms or serious impairment in social, occupational, or school functioning as demonstrated.

The Board emphasizes, however, that the symptoms associated with the Veteran's psychiatric disorder do not meet the criteria for the maximum, 100 percent, rating, for the period prior to October 18, 2007.  As noted above, a 100 percent rating requires total occupational and social impairment due to certain symptoms; however, the Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's adjustment disorder with mixed emotional features prior to October 18, 2007.  Evidence of record does not indicate that the Veteran has exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Collectively, the psychiatric symptoms shown prior to October 18, 2007 do not support the assignment of the maximum, 100 percent, rating.  Moreover, the Veteran was able to hold a job with the Department of Corrections during this time period.  

The above determinations are based on consideration of pertinent provisions of the rating schedule. Additionally, the Board points out that there is no showing that, at any point since the April 1, 2005 effective date of the grant of service connection to October 17, 2007, that the Veteran's service-connected psychiatric disorder has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  In this regard, the Board notes that the disability has not objectively been shown to markedly interfere with employment (i.e., beyond that contemplated in the assigned rating).  There also is no objective evidence that the disability has warranted frequent periods of hospitalization, or has otherwise rendered impractical the application of the regular scheduler standard. In the absence of any of the factors outlined above, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this case, the rating criteria reasonably describe the Veteran 's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Therefore, in light of all the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's adjustment disorder with mixed emotional features symptoms more nearly approximate an initial 70 percent disability rating, but no higher, for the period from April 1, 2005 to October 17, 2007.
ORDER

An initial 70 percent rating, but no higher, for adjustment disorder with mixed emotional features, for the period from April 1, 2005, to October 17, 2007, is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


